NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3414-19

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

JOEL GARCIA-RAMIREZ,
a/k/a JOEL GARCIA,

     Defendant-Appellant.
_______________________

                   Submitted January 31, 2022 – Decided August 24, 2022

                   Before Judges Accurso and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 17-11-
                   1582.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (James K. Smith, Jr., Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Lori Linskey, Acting Monmouth County Prosecutor,
                   attorney for respondent (Monica do Outeiro, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief; Janine N. DeLucia, Legal
                   Assistant, on the brief).
PER CURIAM

      Following the denial of his motion to suppress evidence seized in a

warrantless search, defendant Joel Garcia-Ramirez pleaded guilty to a second-

degree certain persons offense, N.J.S.A. 2C:39-7(b)(1), in accord with a

negotiated agreement and was sentenced to five years in State prison with a

five-year parole disqualifier. He appeals the denial of his motion, raising only

one issue:

             POINT I

             THE VAGUE DESCRIPTION OF THE MAN WITH
             THE GUN DID NOT GIVE THE OFFICER
             REASONABLE SUSPICION TO STOP
             DEFENDANT, ESPECIALLY CONSIDERING
             THAT THE OFFICER HAD PREVIOUSLY
             STOPPED TWO INNOCENT MEN BASED UPON
             THE EXACT SAME DESCRIPTION.

Because the State's evidence supports the trial judge's factual findings, and

there was no error in her application of the law to those facts, we affirm.

      The only witness to testify at the suppression hearing was Long Branch

Police Department patrolman Christopher Gant, an eighteen-year veteran of

the force. He testified he was on patrol, in uniform, in a marked police car

shortly after 1:30 a.m. on July 30, 2017, when he received a radio call from

Officer Corcoran. Corcoran had been flagged down in front of a bar on


                                                                              A-3414-19
                                        2
Brighton Avenue about a man in the bar with a handgun. Several witnesses

reported the man, an Hispanic male, about mid-twenties, wearing a black t-

shirt and blue jeans, had been showing off a gun in his waistband before being

escorted out of the bar.

      Gant testified he was about a mile away from the bar when he got the

call. He drove towards the bar down various side streets searching for the

suspect. When Corcoran radioed that one of the witnesses identified the

suspect as defendant Joel Garcia-Ramirez, Gant looked him up on his patrol

car's computer. The computer provided both a picture of defendant and a

nearby address. Gant drove to the address, stopping two Hispanic men in their

mid-twenties in blue jeans on the way. Explaining he was stopping "anybody

that matched somewhat the description," Gant obtained identification from the

men, and let them go on their way after ascertaining they were not defendant.

      About a half-an-hour after receiving Corcoran's first radio call, Gant saw

a man emerge from an alley, about a block or so away from the bar, in blue

jeans and a black t-shirt. Believing he matched the description of the suspect

and the photograph of defendant from his computer, Gant pulled his patrol car

into a parking lot to get a better look at the man. Gant testified when the man




                                                                          A-3414-19
                                       3
saw the police car, he "immediately made a 180 and started walking in the

other direction."

      Gant got out of his car with his service weapon drawn, but at his side,

and called defendant by name, saying "Joel, stop. Police." A foot chase

ensued, and Gant saw defendant toss away the gun before stopping and

submitting to arrest. Officer Gant recovered the handgun from the alley. On

cross-examination, Gant admitted he had not mentioned stopping the other two

men before arresting defendant or looking up defendant's name in his car's

computer in the police report he prepared the night of the arrest.

      Having heard the testimony, Judge Torregrossa-O'Connor denied

defendant's motion to suppress the gun, rejecting defendant's argument that

Gant lacked reasonable articulable suspicion to stop defendant based on the

vague description he received from Corcoran over the radio. After reviewing

the evidence adduced at the hearing, the judge made detailed credibility

findings, concluding Gant testified in a "very straightforward and responsive"

manner, "freely admitted things . . . he could not recall" or things he failed to

"include in his report." The judge found Gant "did not hesitate in his

responses" and "appeared to be testifying honestly and responsively." In short,

the judge found the officer a trustworthy and credible witness.


                                                                            A-3414-19
                                        4
       After a thorough review of the Fourth Amendment cases governing this

stop, the judge found Officer Gant had "reasonable and articulable suspicion

that the defendant may have engaged in criminal activity and was in fact the

person . . . he was looking for." Cataloging the totality of the circumstances

the officer confronted, the judge emphasized that defendant matched the

description provided by "named witnesses," not anonymous tipsters, one of

whom knew defendant and could identify him by name, which allowed Gant to

view a photograph of defendant and learn his address. Within half-an-hour of

witnesses flagging Corcoran down to report a man with a gun, "the officer

located the person" he believed to be the man in the photo, "dressed as the

witnesses described" and matching their description of an Hispanic male in his

mid-twenties.

       The judge rejected defendant's reliance on State v. Tucker, 136 N.J. 158

(1994), where the Supreme Court held flight alone, with no other articulable

suspicion of criminal activity, will not justify a Terry1 stop, because the State

was not trying "to use the flight to establish a reasonable suspicion." The

judge found the officer already had reasonable suspicion when he approached

defendant, making the case more analogous to State v. Citarella, 154 N.J. 272,


1
    Terry v. Ohio, 392 U.S. 1 (1968).
                                                                            A-3414-19
                                        5
281 (1998), where Justice Handler wrote that "flight adds weight to the already

existing reasonable articulable suspicion that is the measure of constitutional

reasonableness of an ensuing search and seizure," and State v. Dunbar, 434

N.J. Super. 522, 528 (App. Div. 2014), where we upheld the denial of a

suppression motion when the "defendant discarded the contraband, not as he

was being physically restrained, but as he ignored the police directive to stop

and was attempting to flee." The judge denied defendant's motion for

reconsideration.

      On appeal, defendant focuses on the two men Gant stopped before he

encountered defendant. Defendant argues the "vague description" Gant was

provided was obviously insufficient to identify any particular suspect,

evidenced by the officer having stopped two other Hispanic men before he

encountered defendant. He contends Gant engaged in flagrant misconduct by

"stopping anybody that matched somewhat the description."

      Our standard of review on a motion to suppress is limited. State v.

Gamble, 218 N.J. 412, 424-25 (2014). We "give deference to those findings of

the trial judge which are substantially influenced by his [or her] opportunity to

hear and see the witnesses and to have the 'feel' of the case, which a reviewing

court cannot enjoy." State v. Johnson, 42 N.J. 146, 161 (1964). If our review


                                                                           A-3414-19
                                        6
satisfies us the trial court's factual findings could reasonably have been

reached on sufficient, credible evidence present in the record, those findings

are binding on appeal. Gamble, 218 N.J. at 424. Our review of the trial

court's application of the law to the facts, of course, is plenary. State v.

Hubbard, 222 N.J. 249, 263 (2015).

      We reject defendant's argument as without support in the record. Judge

Torregrossa-O'Connor heard the testimony and obviously concluded Gant's

questioning of two other men, who also generally matched the description of

the suspect and were in close proximity to the initial report of a man with a

gun, did not taint Gant's lawful stop of defendant. The dispatched description

of the suspect would certainly have been enough to permit the officers to

approach the two men to ask them some questions, because a field inquiry of

that sort requires no suspicion at all. See State v. Rosario, 229 N.J. 263, 272-

73 (2017).

      Having reviewed the motion transcripts and the current law governing

investigative detentions, see State v. Nyema, 249 N.J. 509 (2022), defendant

has given us no cause to disturb the judge's factual findings or legal

conclusions here. Accordingly, we affirm Judge Torregrossa-O'Connor's

denial of defendant's motion to suppress substantially for the reasons stated in


                                                                               A-3414-19
                                         7
her carefully reasoned opinions from the bench on June 4 and October 15,

2018.

        Affirmed.




                                                                      A-3414-19
                                      8